CATES, Presiding Judge.
This is an appeal from a denial of coram nobis. A former appeal is found at 283 Ala. 143, 214 So.2d 838.
At the evidentiary hearing in the circuit court the only new question advanced by the appellant was that his trial counsel was inadequate. This inadequacy, he claimed, arose from his lawyer’s not bringing “out any of [my] constitutional rights that were violated by the people in a lineup ‡ * *»
*322It has never been established that there was a lineup except for Williams’ own testimony.
The record fails to exhibit any evidence which would support the granting of coram nobis.
The judgment below is affirmed.
All the Judges concur.